 1   Lindsey H. Morales, Esq.
     State Bar No. 11519
 2   McCALLA RAYMER LEIBERT PIERCE, LLC
     1635 Village Center Circle, Suite 130
 3
     Las Vegas, Nevada 89134
 4   Telephone: (702) 425-7267
     Facsimile: (702) 444-3103
 5   Attorney for Green Tree Servicing, LLC
 6
                           UNITED STATES DISTRICT COURT
 7
                                 CLARK COUNTY, NEVADA
 8   SATICOY BAY LLC SERIES 452 CROCUS                 CASE NO.: 2:15-cv-00977-RFB-CWH
     HILL,
 9

10           Plaintiff,                                STIPULATION TO EXTEND TIME FOR
                                                       GREEN TREE TO FILE A REPLY IN
11   vs.                                               SUPPORT OF GREEN TREE’S MOTION
                                                       FOR SUMMARY JUDGMENT
12   GREEN TREE SERVICING, LLC, a
13   Delaware limited liability company;
     QUALITY LOAN SERVICE
14   CORPORATION, a California corporation;

15           Defendants.
     GREEN TREE SERVICING, LLC,
16

17              Counter-claimant,

18   vs.

19   SATICOY BAY LLC SERIES 452 CROCUS
     HILL, a Nevada limited liability company;
20

21            Counter-defendant,
     GREEN TREE SERVICING, LLC,
22
                 Third Party Plaintiff,
23
     vs.
24

25   ASSESSMENT MANAGEMENT
     SERVICES, INC., a Nevada Corporation;
26   SAN MARCOS AT SUMMERLIN
     HOMEOWNERS ASSOCIATION, a Nevada
27   non-profit corporation,
28
                 Third Party Defendants.

                                                 -1-
 1         STIPULATION TO EXTEND TIME TO FILE A MOTION FOR SUMMARY
                                  JUDGMENT
 2                                (First Request)
 3      IT IS HEREBY STIPULATED AND AGREED by and between Saticoy Bay LLC Series

 4   452 Crocus Hill, by and through its attorney, Michael F. Bohn, Esq., and Green Tree Servicing,

 5   LLC (“Green Tree”), by and through its attorney, Lindsey H. Morales, Esq., to extend the date

 6   for Green Tree to file its Reply in Support of Green Tree’s Motion for Summary Judgment shall

 7   be extended from December 20, 2018 until January 10, 2019.

 8

 9          APPROVED AS TO FORM AND CONTENT:

10          12/12/2018
     Dated: __________________                                  12/12/2018
                                                        Dated: __________________

11
     ________________________________
      /s/ Michael F. Bohn                               ________________________________
                                                          /s/ Lindsey H. Morales
12   Michael F. Bohn, Esq.                              Lindsey H. Morales
     Attorney for Plaintiff/Counter-Defendant           Attorney for Defendant/Counter-Claimant
13

14

15                               13th
        IT IS SO ORDERED this _______________            December
                                              day of _________________________, 2018.

16
                                                ________________________________
17
                                                RICHARD F. BOULWARE, II
18                                              ____________________________________
                                                UNITED STATES DISTRICT JUDGE
                                                UNITED STATES MAGISTRATE JUDGE
19                                               DATED this

20

21

22

23

24

25

26

27

28


                                                  -2-
